In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Queens County (Clark, J.), dated March 11, 2003, which, after a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Where, as here, the Family Court is confronted with an issue of credibility, its factual findings must be accorded great weight on appeal unless they are clearly unsupported by the record (see Matter of Topper v Topper, 271 AD2d 613 [2000]; see also Matter of Bryan S., 286 AD2d 685 [2001]; Matter of Toneatti v Schiavone, 266 AD2d 303 [1999]; Matter of Cutrone v Cutrone, 225 AD2d 767, 768 [1996]). We find no basis to disturb the Family Court’s determination. Krausman, J.E, McGinity, Cozier and Rivera, JJ., concur.